Citation Nr: 1517912	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claim.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  As such, he was scheduled for his requested hearing before the undersigned Veterans Law Judge in March 2015.  However, a March 2015 VA cardiology follow-up note and a March 2015 letter from the Veteran reflects that on the morning of his hearing, he was receiving follow-up cardiac treatment at VA due to dizziness.  He has since requested that his Board hearing be rescheduled because he was unable to attend the March 2015 hearing due to his necessary cardiac follow up.  Therefore, the Board finds that the Veteran has shown good cause for rescheduling the hearing and his motion is granted.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




